Citation Nr: 1628615	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of a fractured left mandible.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In the May 2009 notice of disagreement, the Veteran raised contentions to the effect that service connection was warranted for a psychiatric disability, claimed as depression and anxiety.  

In May 2016, the Veteran had a videoconference hearing with the undersigned Veterans Law Judge.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for tinnitus and headaches.  

The Veteran's claims of entitlement to service connection for a psychiatric disability, tinnitus, and headaches have not been certified to the Board on appeal, nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those issues.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  They are referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

During the May 2016 video conference, the Veteran reported that he had received recent treatment from G. F., D.D.S., in Spokane, Washington.  Records of that treatment have not been requested for association with the claims folder.  

Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran for the name and address of all health care professionals (VA and non-VA) who have treated him or the medical facility where he has been treated since July 2014 for residuals of a left mandibular fracture.  Ask the Veteran for the dates of recent treatment by G. F., D.D.S. in Spokane Washington.  Then, ask each health care provider or health care facility identified by the Veteran for copies of the Veteran's records.

2.  Then, schedule the Veteran for a dental examination to determine the severity of the residuals of a left mandibular fracture.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner must report the Veteran's inter-incisional range of motion and the range of lateral excursion, each in millimeters.  The examiner must also report whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups and whether there is weakened movement, excess fatigability, or incoordination.  In addition, the examiner must report the effects of the Veteran's service-connected residuals of left mandibular fracture on his ordinary activity, including the effect on the functions associated with employment.   

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

